Citation Nr: 1021008	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to 
January 1972.  He died in October 2005.  The appellant is the 
Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that the Veteran's service 
connected diabetes mellitus contributed substantially or 
materially to his death; that it combined to cause his death; 
or that it aided or lent assistance to the production of his 
death.  

2.  No other service connected disability has been shown to 
have been either the principal cause, or a contributory 
cause, of the Veteran's death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  See Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

It is noted that at the time of his death, the Veteran was 
service connected for post-traumatic stress disorder (PTSD) 
(rated as 100 percent disabling since October 24, 1997) and 
for diabetes mellitus (rated as 20 percent disabling).  The 
Veteran's disabilities combined to a 100 percent rating since 
October 24, 1997.

The Veteran died October 20, 2005; and his death certificate 
lists the cause of death as sepsis, due to cirrhosis of the 
liver and alcohol abuse, with other conditions contributing 
to the cause of his death, but not resulting in the immediate 
cause of death, being diabetes mellitus, hypertension, 
hepatitis C, and acute renal failure. 

It is noted that the primary cause of the Veteran's death was 
cirrhosis of the liver as a result of alcohol abuse; and 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
specifically prohibits payment of compensation for a 
disability that is a result of a Veteran's own alcohol or 
drug abuse, effective for claims filed after October 31, 
1990.  Moreover, Section 8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
Furthermore, the VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

As such, alcohol abuse cannot serve as the basis for a grant 
of service connection for the cause of the Veteran's death; 
and, therefore, the primary cause of the Veteran's death is 
not service connectable.

The appellant has also advanced the argument that the 
Veteran's service connected disabilities were contributing 
causes of the Veteran's death.  Specifically, she argues that 
because the Veteran was service connected for diabetes 
mellitus and because diabetes mellitus was listed as a 
significant condition that contributed to his death (although 
it was not the immediate cause of his death), service 
connection for the cause of the Veteran's death should be 
granted.  Unfortunately, the medical evidence of record fails 
to support her theory of entitlement.

At the time of his death, the Veteran was rated at 20 percent 
for diabetes mellitus under 38 C.F.R. § 4.119, DC 7913.  A 20 
percent rating is assigned when treatment of diabetes 
mellitus requires either insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  In this case, 
at a VA examination in December 2000, it was noted that the 
Veteran's diabetes mellitus was controlled with an oral 
agent.  There is no evidence that the Veteran's activities 
were regulated, as it was indicated at the December 2000 VA 
examination that the Veteran walked several miles per day; 
and at a PTSD examination in July 2001 it was noted that the 
Veteran worked around the house and in the yard.

Nevertheless, because the Veteran's death certificate lists 
diabetes mellitus as a condition contributing to the cause of 
his death (although not one resulting in the immediate cause 
of death), the Board sought a  medical opinion to address 
whether the Veteran's diabetes mellitus was in fact a 
contributing cause of the Veteran's death for VA disability 
purposes. 

In July 2009, a VA examiner reviewed the Veteran's claims 
file, taking note of his two service connected disabilities, 
and noting that the Veteran had two hospitalizations in 2005 
for complaints of increasing abdominal girth due to ascites 
due to cirrhosis secondary to alcohol abuse.  The examiner 
noted that the Veteran was on a very low daily dose of 
Glipizide for his diabetes, and he last had his medication 
filled in June 2005; and she found that the Veteran's 
diabetes was very well-controlled, noting that laboratory 
results show glucose levels for October 2005 to be 149, 114, 
and 106 and a normal HgA1c in July 2005.  The examiner added 
that there were no comments in the Veteran's medical records 
to suggest that his diabetes was out of control, and 
similarly there was no evidence in the Veteran's medical 
records to show that his diabetes substantially or materially 
caused or contributed to his death.  There was also no 
objective evidence of any aggravation or worsening of the 
Veteran's condition as a result of his diabetes.

Thus, no medical evidence has been advanced to suggest that 
there was a causal connection between diabetes mellitus and 
the Veteran's death.  The Veteran's diabetes mellitus was 
well-controlled at the time of his death; and no evidence has 
been advanced showing that the Veteran was even receiving 
much treatment for his diabetes mellitus within the last 
handful of years prior to his death.  While diabetes mellitus 
could have eventually become a greater health risk to the 
Veteran, his life was unfortunately cut short before diabetes 
mellitus truly threatened his health.  As such, while 
diabetes mellitus was listed on the Veteran's death 
certificate, the evidence of record fails to show that the 
diabetes mellitus contributed substantially or materially to 
the Veteran's death.

Additionally, the VA examiner specifically found that there 
was no indication that the Veteran's diabetes combined with 
or intensified his cirrhosis of the liver, or that it in any 
way hastened the development of sepsis.  Furthermore, there 
is no medical indication that the Veteran's diabetes mellitus 
otherwise aided or lent assistance to the production of his 
death, as all medical signs point to the fact that the 
Veteran's diabetes mellitus was well-controlled at the time 
of his death.

While the appellant believes that the Veteran's death was 
caused by his service connected disabilities, she is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, her opinion is insufficient to provide 
the requisite nexus between he Veteran's service-connected 
disabilities and his death. 

In this case, the medical evidence simply fails to show that 
either the Veteran's diabetes mellitus or his PTSD caused, or 
contributed to causing, his death; and the criteria for 
service connection for the cause of the Veteran's death have 
therefore not been met.  Accordingly, the appellant's claim 
is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
February 2006, which informed the appellant of all the 
elements required by the Pelegrini II Court as stated above.

While the letter did not specifically inform the appellant of 
the Veteran's service connected disabilities at the time of 
his death as required by Hupp, the Board finds that this 
amounted to a harmless error, as the appellant had actual 
knowledge of the Veteran's service connected disabilities and 
was not therefore prejudiced in any way by the lack of 
official notice to her of his disabilities.  For example, in 
her substantive appeal, the appellant indicated that the 
Veteran had been service connected for diabetes mellitus at 
the time of his death.  Additionally, in a February 2009 
letter, the appellant's representative stated that the 
Veteran was service connected for PTSD and diabetes mellitus 
at the time of his death, and then crafted his argument based 
on this fact.  As such, both the appellant and her 
representative clearly expressed their awareness of the 
Veteran's service connected disabilities, and therefore a 
remand for additional notice of a known fact would be 
redundant and wasteful.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

VA treatment records have been obtained, as was the Veteran's 
death certificate.  The appellant was offered the opportunity 
to testify at a hearing before the Board, but she declined.  
Additionally, a VA medical opinion was obtained, (the report 
of which has been associated with the claims file).

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis, 6 Vet. App. 426, 430 (1994).  In light of the denial 
of the appellant's claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
appellant in adjudicating this appeal.






        CONTINUED ON NEXT PAGE
ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


